 



Exhibit 10.1

 

Macquarie Capital (USA) Inc.

A Member of the Macquarie Group of Companies

 

125 West 55th Street Telephone 1 212 231 1000 New York, NY 10019 Tollfree 1 800
648 2878 UNITED STATES Facsimile 1 212 231 1717   Internet www.macquarie.com

  

July 13, 2016

 

Mr. Sanjay Arora

Chief Executive Officer

Terrapin 3 Acquisition Corporation

1700 Broadway, 18th Floor

New York, NY 10019

 

Dear Mr. Arora:

 

We refer to that certain letter agreement, dated as of July 16, 2014 (the
“Original Letter Agreement”) by and between Terrapin 3 Acquisition Corporation
(the “Company”) and Macquarie Capital (USA) Inc. (“Macquarie Capital”). In
recognition of the relationship between the Company, Yatra Online, Inc.
(“Yatra”) and MIHI LLC, each of the Company, Yatra and Macquarie Capital have
agreed to amend and restate the Original Letter Agreement on the terms and
subject to the conditions set forth below.

 

Yatra agrees that prior to the third anniversary of the date of the Original
Letter Agreement, Yatra shall, and shall cause its subsidiaries to, engage
Macquarie Capital, or an affiliate of Macquarie Capital designated by it, to
act, on any and all transactions with a value greater than $30 million, as:
(a) a bookrunning managing underwriter, a bookrunning managing placement agent,
or a bookrunning managing initial purchaser, as the case may be, in connection
with any offering or placement of securities (including, but not limited to,
debt, equity, preferred and other hybrid equity securities or equity linked
securities) by Yatra or any of its subsidiaries, in each case with Macquarie
Capital receiving total compensation in respect of any such transaction that is
equal to or better than 40% of the total compensation received by all
underwriters, placement agents, and initial purchasers, as the case may be, in
connection with such transaction and not less than the compensation received by
any one individual underwriter, placement agent or initial purchaser, as the
case may be, and (b) a financial advisor in connection with any (i)
restructuring (through a recapitalization, extraordinary dividend, stock
repurchase, spin-off, joint venture or otherwise) by Yatra or any of its
subsidiaries, (ii) acquisition or disposition of a business, asset or voting
securities by Yatra or any of its subsidiaries or (iii) debt or equity financing
or any refinancing of any portion of any financing by Yatra or any of its
subsidiaries, in each case with Macquarie Capital receiving total compensation
in respect of any such transaction that is equal to or greater than 40% of the
total compensation received by all financial advisors in connection with such
transaction (50% in the case of the initial business combination (the “Business
Combination”)), and not less than the compensation received by any individual
financial advisor. Yatra understands that Macquarie Capital may decline any such
engagement in its sole and absolute discretion. Any engagement of Macquarie
Capital pursuant to this paragraph shall become a commitment by Macquarie
Capital to assume such engagement only if such engagement is set forth and
agreed to by Macquarie Capital in writing in a separate agreement. Any such
engagement shall be on Macquarie Capital’s customary terms (including, as
applicable, representations, warranties, covenants, conditions, indemnities and
fees based upon the prevailing market for similar services for global,
full-service investment banks).

 

With regard to the preceding scope of services, it is understood that Macquarie
Capital will not be retained to render a fairness opinion on the Business
Combination, although this letter agreement will apply, with respect to other
aspects of the Business Combination. If, in Macquarie’s sole and reasonable
determination, it is unable to provide the services requested under this
agreement, it will notify the board as soon as practical of its intention to
decline such engagement, or to seek an appropriate amendment to this agreement.

 

 

 

 

This letter agreement may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of this letter
agreement by facsimile, email or other form of electronic transmission shall be
deemed to constitute due and sufficient delivery of such counterpart. This
letter agreement and any related dispute shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York applicable to
contracts executed in and to be performed in that State.

  

[Signature Page to Follow]

 



 

 



 



In witness whereof, the parties have caused this agreement to be executed on
their behalf by the undersigned, thereunto duly authorized, as of the date first
set forth above.

  

Yours faithfully
Macquarie Capital (USA) Inc.

 

By:  /s/ Jin Chun     Name: Jin Chun     Title: Managing Director           By:
 /s/ Stephan Feilhauer     Name: Stephan Feilhauer     Title: Vice President  

 

Accepted and Agreed:

 

TERRAPIN 3 ACQUISITION CORPORATION           By:  /s/ Sanjay Arora     Name:
Sanjay Arora     Title: Chief Executive Officer           YATRA ONLINE, INC.    
      By:  /s/ Dhruv Shringi     Name: Dhruv Shringi     Title: Chief Executive
Officer  

 

 

 

